DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,845,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by the claims of U.S. Patent No. 10,845,680.

Current Application					U.S. Patent No. 10,845,680
1. A gimbal photographing device comprising: a body including a supporting wall; a folding mechanism connected to the body and configured to rotate around a rotation axis; and a gimbal camera 
















2. The gimbal photographing device according to claim 1, wherein the rotation axis is parallel to the supporting wall.  

3. The gimbal photographing device according to claim 1, wherein the folding mechanism includes a rotating portion and a bent portion, a first end of the bent portion being connected to the rotating portion, a second end of the bent portion being connected to the gimbal camera. 
 
4. The gimbal photographing device according to claim 3, wherein the rotating portion is connected to the supporting wall, and is configured to rotate around the rotation axis to drive the gimbal camera to rotate relative to the body.  



6. The gimbal photographing device according to claim 3, wherein the bent portion is obliquely disposed with respect to the rotating portion along an oblique direction, and the gimbal camera is connected to the bent portion along the 

7. The gimbal photographing device according to claim 3, wherein the bent portion and the rotating portion are integrally formed into an L-shaped structure.  

8. The gimbal photographing device according to claim 3, wherein a length of the rotating portion is smaller than a length of the body and is greater than a distance between the rotating portion and the side wall of the body.  

9. The gimbal photographing device according to claim 1, further comprising: a rotating shaft assembly connected to the supporting wall and including: a rotating shaft disposed along the rotation axis, the folding mechanism being pivotally connected to the rotating shaft.  



10. The gimbal photographing device according to claim 9, wherein the rotating shaft assembly further includes: two supporting members connected to the supporting wall and oppositely disposed along the rotation axis, two ends of the rotating shaft being connected to the two supporting members, respectively.  






11. The gimbal photographing device according to claim 10, wherein the rotating shaft assembly further includes: a shaft bracket disposed on the supporting member, the rotating shaft being fixed to the shaft bracket; and two shaft seats 


12. The gimbal photographing device according to claim 9, wherein: the rotating shaft assembly further includes: a positioning shaft disposed coaxially with the rotating shaft; and -21-Client Ref No. 2017F0429US2 Attorney Docket No. 00203.3317.01 US two supporting members connected to the supporting wall and oppositely disposed along the rotation axis, one of the two supporting members being connected to the rotating shaft, and another one of the two supporting members being connected to the positioning shaft; and one side of the folding mechanism is pivotally connected to the rotating shaft, and another side of the folding mechanism is pivotally connected to the positioning shaft.  





13. The gimbal photographing device according to claim 9, wherein two sides of the folding mechanism fit to the two supporting members, respectively.  

14. The gimbal photographing device according to claim 1, wherein the gimbal camera includes: a three-axis gimbal stand including: a translation axis assembly movably connected to the folding mechanism, a rotation axis of the translation axis assembly being perpendicular to the rotation axis of the folding mechanism; a rolling axis assembly movably connected to the translation axis assembly; and a pitching axis assembly movably connected to the rolling axis assembly; and a camera mounted at the pitching axis assembly.  



15. The gimbal photographing device according to claim 1, further comprising: a button disposed on the supporting wall and configured to operate the gimbal camera in the expanded state for photographing.  




16. The gimbal photographing device according to claim 1, further comprising: a button disposed on the side wall of the body and configured to: operate the gimbal camera in the folded state for photographing, or adjust a photographing angle or a photographing mode of the gimbal camera in the expanded state.  



(See Claim 1)

(See Claim 1)




(See Claim 1)




13. The gimbal photographing device according to claim 1, wherein: the bent portion is obliquely disposed to the rotating portion, and the gimbal camera is connected to the bent portion along the oblique direction from the rotating portion.


14. The gimbal photographing device according to claim 1, wherein the bent portion and the rotating portion are integrally formed into an L-shaped structure.
15. The gimbal photographing device according to claim 1, wherein: a length of the rotating portion is smaller than a length of the body, and a length of the rotating portion is greater than a distance between the rotating portion and the side wall of the body.
3. The gimbal photographing device according to claim 1, further comprising: a rotating shaft assembly connected to the supporting wall, the rotating shaft assembly comprising: a rotating shaft, the rotating shaft being disposed along the rotation axis, and the rotating portion 
4. The gimbal photographing device according to claim 3, wherein the rotating shaft assembly further comprises: two supporting members connected to the supporting wall, the two supporting members being oppositely disposed along the rotation axis, a notch being formed between two ends of each of the two supporting members for providing space for a rotation of the bent portion and the gimbal camera, and two ends of the rotating shaft being respectively connected to the two supporting members.
6. The gimbal photographing device according to claim 4, wherein: a shaft bracket is disposed on the supporting member, and the rotating shaft is fixed to the shaft bracket.

9. The gimbal photographing device according to claim 3, the rotating shaft assembly further comprising: a positioning shaft disposed coaxially with the rotating shaft, and two supporting members connected to the supporting wall, wherein: the two supporting members are oppositely disposed along the rotation axis, and a notch is formed between two ends of each of the two supporting members for providing space for a rotation of the bent portion and the gimbal camera; and the rotating shaft is connected to one supporting member, and the positioning shaft is connected to the other supporting member; one end of the rotating portion is pivotally connected 
8. The gimbal photographing device according to claim 4, wherein the two ends of the rotating portion of the supporting base respectively fit to the two supporting members.
16. The gimbal photographing device according to claim 1, wherein the gimbal camera comprises: a three-axis gimbal stand, and a camera mounted on the three-axis gimbal stand, the three-axis gimbal stand comprising: a translation axis assembly movably connected to the supporting base, a rotation axis of the translation axis assembly being perpendicular to the rotation axis for the rotating portion; a rolling axis assembly movably connected to the translation axis assembly; and a pitching axis assembly movably connected to the rolling axis 
17. The gimbal photographing device according to claim 1, further comprising: a first button, the first button being disposed on the supporting wall configured to operate the gimbal camera in the expanded state for photographing; and a power button configured to turn on or off the gimbal camera, disposed on the side wall of the body adjacent to the supporting wall.
18. The gimbal photographing device according to claim 1, further comprising one of: a second button, the second button being disposed on the side wall of the body adjacent to the supporting wall, configured to operate the gimbal camera in the folded state for photographing; or a second button, the second button being disposed on the side wall of the body adjacent to the supporting wall, .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lam (US 2017/0302852).
Note:  The Specification and Drawings do not specifically set a “width of the supporting base”.  The Specification sets forth that the length of the body is “understood as a length along the Y direction in Fig. 1”.  Thus, for examination purposes, the width of the supporting base is considered to the length along the X direction in Fig. 1.
	Regarding claim 17, Lam discloses “a body (Fig. 1, ref.# 003); a supporting base (Fig. 1, ref.# 005) connected to the body; and a gimbal camera (Fig. 1, ref.# 013) connected to the supporting base; wherein a width of the body is larger than a width of the supporting base (See Figure 1).”
	Regarding claim 18, Lam discloses “wherein: the gimbal camera includes: a three-axis gimbal stand including: a translation axis assembly movably connected to the 
	Regarding claim 19, Lam discloses “a display screen mounted at the body.” (paragraph 0029)
	Regarding claim 20, Lam discloses “a button disposed on the body and configured to operate the gimbal camera.” (Fig. 1: buttons on top of base shown in Figure 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zheng (US D813,924) teaches a body that is larger than a width of a supporting base connected to a gimbal camera.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
February 9, 2022